United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2406
                                  ___________

Theresa McGeorge,                     *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Missouri
Jo Anne B. Barnhart, Commissioner *
of Social Security Administration.    *
                   Appellee.          *
                                      *
                                   ___________

                             Submitted: November 6, 2002

                                 Filed: March 11, 2003
                                  ___________

Before MCMILLIAN, MURPHY, and MELLOY, Circuit Judges.
                          ___________

MELLOY, Circuit Judge.

        In December of 1996, Theresa McGeorge applied for disability insurance
benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq; and for
supplemental security income benefits based on disability under Title XVI of the
Social Security Act, 42 U.S.C. §§ 1381 et seq. The claims were denied both in her
initial application and upon reconsideration. McGeorge waived her right to an
administrative hearing and on January 30, 1998, an administrative law judge (ALJ)
determined she was not entitled to disability benefits. In March of 2000, the Appeals
Council of the Social Security Administration denied McGeorge’s request for review,
thus the Appeals Council decision is the final decision of the Commissioner of Social
Security. McGeorge appealed the decision to deny benefits to the district court. The
district court affirmed the Commissioner’s decision to deny benefits and we affirm
the district court.1

       McGeorge alleged disability since October 31, 1996, primarily due to
respiratory problems, swelling and gripping problems with her hands, back and
shoulder pain, allergies, and anxiety. Specifically, she alleged disabling breathing
problems, physical pain in her back, hand, shoulder and elbow, and depression. The
ALJ concluded McGeorge’s allegations were not substantiated by the medical
evidence. The ALJ determined McGeorge’s mental illness to be non-severe mental
impairment, and that she could perform her past relevant work as an insurance agent
and sales representative.2 The ALJ also reached an alternative conclusion that
McGeorge could perform work in other positions existing in significant numbers in
the national economy. In reaching this alternative conclusion, the ALJ used the
Medical-Vocational Guidelines to determine that McGeorge could perform other
work based on her residual functional capacity.

       The ALJ concluded that McGeorge had the residual functional capacity (RFC)
to perform work-related activities, except for work involving lifting more than 20

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
      2
       McGeorge contends the ALJ should not have considered her work as an
insurance agent because she did not perform that job long enough to have learned it.
However, we need not address that issue because the ALJ found that she could
perform her past job as a sales representative, work that she did between 1985 and
1998.
                                         2
pounds. “‘Residual functional capacity’ is what the claimant is able to do despite
limitations caused by all of the claimant’s impairments.” Lowe v. Apfel, 226 F.3d
969, 972 (8th Cir. 2000) (citing 20 C.F.R. § 404.1545(a)). “The Commissioner must
determine a claimant’s RFC based on all of the relevant evidence, including the
medical records, observations of treating physicians and others, and an individual’s
own description of [her] limitations.” McKinney v. Apfel, 228 F.3d 860, 863 (8th
Cir. 2000).

      Our review is limited to determining whether the ALJ’s findings are supported
by substantial evidence on the record as a whole. Prosch v. Apfel, 201 F.3d 1010,
1012 (8th Cir. 2000). Substantial evidence is relevant evidence that a reasonable
mind might accept as adequate to support the decision. Pearsall v. Massanari, 274
F.3d 1211, 1217 (8th Cir. 2001).

      Having reviewed the record, we disagree with McGeorge’s argument that the
ALJ erred in concluding McGeorge had the mental residual functional capacity to
perform her past relevant work. The ALJ considered an extensive record containing
objective and opinion medical evidence, treatment measures, McGeorge’s subjective
testimony, and McGeorge’s activities and work history. After considering this
evidence, the ALJ concluded that McGeorge was not severely impaired. See Lowe,
226 F.3d at 972 (“The ALJ may not discount a claimant’s complaints solely because
they are not fully supported by the objective medical evidence, but the complaints
may be discounted based on inconsistencies in the record as a whole.”). The ALJ’s
findings were consistent with, among other evidence, the findings of mental health
and medical professionals. Accordingly, the findings are supported by substantial
evidence in the record as a whole. See Rose v. Apfel, 181 F.3d 943, 944-45 (8th Cir.
1999). The record indicates that McGeorge rarely sought treatment for shortness of
breath, that she continued to smoke cigarettes, that none of her treating orthopedists
indicated she was permanently disabled because of any orthopedic problems, that her
physical examinations showed good muscle strength and full ranges of motion, and

                                          3
that McGeorge was able to perform many of the activities associated with daily life.
Accordingly, we affirm the finding that McGeorge had the residual functional
capacity to perform her past relevant work as a sales representative and the evidence
of record was sufficient to make such a determination.

      McGeorge also appeals the ALJ’s use of the Medical-Vocational Guidelines
(the Guidelines) in the alternative finding that McGeorge could perform other jobs
based on her residual functional capacity. We have previously explained:

      When a claimant suffers from exertional and nonexertional impairments,
      and the exertional impairments alone do not warrant a finding of
      disability, the ALJ must consider the extent to which the nonexertional
      impairments further diminish the claimant’s work capacity. If the
      claimant’s characteristics do not differ significantly from those
      contemplated in the Medical-Vocational Guidelines, the ALJ may rely
      on the Guidelines alone to direct a finding of disabled or not disabled.

Lucy v. Chater, 113 F.3d 905, 908 (8th Cir. 1997) (citation omitted). In other words,
the law of this circuit states that “an ALJ may use the Guidelines even though there
is a nonexertional impairment if the ALJ finds, and the record supports the finding,
that the nonexertional impairment does not diminish the claimant’s residual
functional capacity to perform the full range of activities listed in the Guidelines.”
Thompson v. Bowen, 850 F.2d 346, 349-50 (8th Cir. 1988). Because the ALJ’s
determination that McGeorge had a non-severe mental impairment was supported by
substantial evidence, it was appropriate for the ALJ to rely upon the Guidelines to
reach the conclusion that McGeorge was not disabled. See id. at 349 (“[I]f the ALJ
determines that a claimant’s nonexertional limitations do not affect the claimant’s
residual functional capacity then the ALJ may rely on the Guidelines to direct a
conclusion of either disabled or not disabled without resorting to vocational expert
testimony.”).

                                          4
       McGeorge claims she has two non-exertional impairments–her chronic
obstructive pulmonary disease and her mental illness–that prevent the use of the
Guidelines. The ALJ properly limited his RFC determination to only the impairments
and limitations he found to be credible based on his evaluation of the entire record.
The medical evidence in the record indicated that McGeorge could still lift and carry
fifty pounds and could stand and walk for six to eight hours per day. In addition, the
record evidence indicated that, despite McGeorge’s complaints about her shortness
of breath and directions from her doctor to quit, McGeorge continued to smoke. The
evidence also indicated that McGeorge’s adjustment disorder with the accompanying
depressed mood was treatable and likely to improve within six to twelve months.
Regarding the severity of the mental impairment, the ALJ examined McGeorge’s
daily living activities and found that she was still able to go the bank and the post
office, do the laundry and dishes, vacuum and sweep, and that there was no indication
she had difficulty with social functioning. Furthermore, the ALJ found McGeorge
had no problem with concentration, persistence, pace, deterioration or
decompensation in work or work-like settings.

      For the foregoing reasons, we affirm the decision of the district court.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          5